Appeal by plaintiff from a judgment dismissing his complaint in a negligence action, entered upon the verdict of a jury after a trial in the Supreme Court, Sara-toga County, and from an order denying a motion for a new trial. The automobiles of plaintiff and defendant collided at the intersection of Walnut and Washington Streets in the city of Saratoga. Defendant’s car approached the intersection on the plaintiff’s right. The testimony was such that the jury could find that neither party exercised due care in approaching and entering the intersection. The exclusion of testimony as to skid marks, purporting to have been made by defendant’s car, was erroneous in our opinion; but the error, in view of other testimony in the ease, is not of sufficient *602gravity to require a reversal. The trial court correctly refused to charge the doctrine of the last clear chance. Judgment and order unanimously affirmed, with costs. Present — Poster, P. J., Heffernan, Brewster, Deyo and Coon, JJ.